Citation Nr: 1228649	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  04-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child of a Vietnam veteran born with spina bifida.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The appellant is the son of the Veteran, who served on active duty in Vietnam from March 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a September 2005 decision, the Board denied the appellant's claim on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in October 2007, vacated the Board's decision.  The Court then remanded this matter to the Board.  In response, in September 2008, the Board remanded this matter to the RO for additional medical inquiry.  Moreover, following completion of that medical inquiry, the Board sought and obtained in April 2012 a medical opinion regarding the appellant's claim from the Veterans Health Administration (VHA).    

Following additional review of this matter, the Board finds that the appeal should again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board received the VHA opinion addressing the appellant's contentions.  In May 2012, the Board delivered that opinion to the appellant, and notified him that this matter would be remanded for additional review by the Agency of Original Jurisdiction (AOJ) if he so requested.  On June 14, 2012, the Board received the appellant's request that this matter be remanded to the AOJ for additional review and consideration.  

Accordingly, the case is REMANDED for the following action:

This matter should be reviewed by the RO on the basis of the additional evidence in the claims file.  If the benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


